

116 S4627 IS: FEMA Assistance Relief Act of 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4627IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo modify the Federal cost share of certain emergency assistance provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, to modify the activities eligible for assistance under the emergency declaration issued by the President on March 13, 2020, relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the FEMA Assistance Relief Act of 2020.2.Cost share(a)Temporary Federal shareNotwithstanding sections 403(b), 403(c)(4), 404(a), 406(b), 408(d), 408(g)(2), 428(e)(2)(B), and 503(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(b), 5170(c)(4), 5170c(a), 5172(b), 5174(d), 5174(g)(2), 5189f(e)(2)(B), 5193(a)), for any emergency or major disaster declared by the President under such Act during the period beginning on January 1, 2020, and ending on December 31, 2020, the Federal share of assistance provided under such sections shall be not less than 90 percent of the eligible cost of such assistance.(b)Cost share under COVID emergency declarationNotwithstanding subsection (a), assistance provided under the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), and under any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration, shall be at a 100 percent Federal cost share. 3.Clarification of assistance(a)In generalFor the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), the President may provide assistance for activities, costs, and purchases of States or local governments or the owners or operators of eligible private nonprofits, including—(1)activities eligible for assistance under sections 301, 415, 416, and 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141, 5182, 5183, 5189d);(2)backfill costs for first responders and other essential employees who are ill or quarantined;(3)increased operating costs for essential government services due to such emergency, including costs for implementing continuity plans, and sheltering or housing for first responders, emergency managers, health providers and other essential employees;(4)costs of providing guidance and information to the public and for call centers to disseminate such guidance and information;(5)costs associated with establishing and operating virtual services;(6)costs for establishing and operating remote test sites;(7)training provided specifically in anticipation of or in response to the event on which such emergency declaration is predicated;(8)personal protective equipment and other critical supplies and services for first responders and other essential employees, including individuals working in public schools, courthouses, and public transit systems;(9)medical equipment, regardless of whether such equipment is used for emergency or inpatient care;(10)public health costs, including provision and distribution of medicine and medical supplies; (11)costs associated with maintaining alternate care facilities or related facilities currently inactive but related to future needs tied to the ongoing pandemic event; and(12)costs of procuring and distributing food to individuals affected by the pandemic through networks established by State, local, or Tribal governments, or other organizations, including restaurants and farms, and for the purchase of food directly from food producers and farmers.(b)Major disasterThe activities described in subsection (a) may also be eligible for assistance under any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) that supersedes the emergency declaration described in such subsection.(c)Rule of constructionNothing in this section shall be construed to make ineligible any assistance that would otherwise be eligible under section 403 or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5192).(d)State definedIn this section, the term State has the meaning given the term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).